                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


UNITED STATES OF AMERICA,                        CR 17-06-BU-DLC

                    Plaintiff,
                                                 ORDER
vs.

MAX EDWARD SAMANIEGO,

                    Defendant.

      Defendant appeared before the Court on February 21, 2020, for a detention

hearing. For reasons discussed on the record, Defendant shall be released pending

the hearing on final revocation of supervised release under the terms and

conditions of his Supervised Release.

      DATED this 21st day of February, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
